Citation Nr: 0404907	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salt Lake, 
Utah


THE ISSUE

Whether the veteran is eligible for enrollment in VA health 
care system as a member of Priority Group 8.

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


REMAND

Service from January 1943 to February 1946 was reported.

The information in the file is inadequate to render 
a decision.  Confirmation of service is not of 
record.  The veteran's application for VA health 
care benefits is not of record. Documentation of 
service-connected disability status is not of 
record.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  Obtain a copy of the veteran's 
application for VA health care benefits, 
to include a date stamp and place such in 
the file.

2.  Verify service, to include his 
separation document.

3.  Obtain a document that addresses 
whether the veteran is service-connected 
for anything.

4.  The veteran is informed that he is at 
liberty to file a claim for service 
connection for any disability that may 
have happened during service, to include 
his report of combat.

5.  The veteran should consider seeking 
help from a veteran's service 
organization.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





